Citation Nr: 1503202	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-32 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disorder, including the Achilles tendon and heel.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran had active duty service from July 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

When this case was previously before the Board in December 2013, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A right ankle disorder, diagnosed as right Achilles insertional tendinitis, mild degenerative joint disease (osteophytes), and mild calcaneal enthesopathy (spur), is not shown to be causally or etiologically related to any disease, injury, or incident in service, and degenerative joint disease did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for a right ankle disorder, including the Achilles tendon and heel, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial decision on the claim for VA benefits.  A March 2008 letter, sent prior to the initial unfavorable adjudication of this claim, advised the Veteran of the evidence and information necessary to substantiate this claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The March 2008 letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  Additionally, the Board finds there has been substantial compliance with its December 2013 remand directives.  Specifically, a VA opinion and examination addressing the etiology of the right ankle disorder was obtained in March 2014, and the Board finds that such are adequate to decide the claim for service connection.  In this regard, the VA medical professional who completed the opinion/examination considered all of the pertinent evidence of record, and included rationale, relying on, and citing to, the records reviewed.  

The December 2013 remand also instructed the Appeals Management Center (AMC) to attempt to obtain additional STRs identified by the Veteran as related to his alleged in-service right ankle surgery.  In December 2013 the AMC submitted a request to National Personnel Records Center (NPRC) for inpatient clinical treatment records from January 1969 to December 1969.  In June 2014 NPRC responded with negative results.  Subsequently in June 2014, the AMC sent the Veteran correspondence notifying him of the negative results and asking him to submit and/or specify evidence to support his appeal; no response or additional medical evidence has been received to date.  See 38 C.F.R. § 3.159(e).  Therefore it is determined that it is reasonably certain that the inpatient clinical treatment records dated January 1969 to December 1969 do not exist and that further attempts to obtain them would be futile.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  


Legal Criteria - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and/or degenerative disc disease are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has alleged that he injured his right ankle during combat service in Vietnam.  He specifically asserts that he jumped or fell off sandbags during a bombing attack, which required corrective surgery.  

At the outset, the Board notes that the Veteran's DD Form 214 and personnel file are negative for any decorations, medals, badges, commendations, citations or ribbons that would indicate combat.  The Board acknowledges that the Veteran stated in March 2009 that he was offered a Purple Heart award, but he declined due to fear of retaliation.  Service personnel records do not reflect such an offering.  Thus, a combat presumption is not applicable.  38 C.F.R. § 3.304(f).

Moreover, the Veteran reported that the injury in service resulted in surgery with a residual scar.  However, the VA examiner found no evidence of a surgical scar.  
Moreover, service treatment records are negative for any treatment, findings, or diagnosis of any right ankle or Achilles tendon condition.  Separation examination in February 1970 did not indicate any ongoing right ankle issues or findings.  The Veteran specifically denied a history of broken bones and swollen or painful joints and the physical examination revealed no abnormalities with respect to the lower extremities.  Accordingly, the Board does not find credible reports of an injury in service which resulted in ongoing symptoms.  Instead, the Board finds credible and probative the separation examination medical history completed by the Veteran and the separation examination findings as well as the VA examiner's finding that there was no surgical scar.   

Private treatment records from Dr. S.B., M.D., show diagnoses of Achilles tendinitis; specifically a treatment note in May 2007 showed heel pain worsening over last 1 year, limping with right hip/knee/back pain.

The Veteran was afforded a VA examination in March 2014 in which the examiner diagnosed right Achilles tendinitis, mild degenerative joint disease (DJD) osteophytes right ankle, and bilateral calcaneal enthesopathy (spurs).  The examiner opined that it was less than likely the right Achilles insertional tendinitis diagnosed in 2007 was related to or caused by the Veteran's military service.  The examiner stated that STRS were silent on a right ankle condition; there was no evidence of an ongoing right ankle condition until 2007 when Dr. S.B. diagnosed right ankle tendinitis as being related to limp associated with increased knee, hip, and back pain.  The examiner noted that the current examination indicated no surgical scar on the right ankle.  The examiner also noted the Veteran's report that his right heel was operated on during service with plantar approach and pinning of the fractured bone.  The examiner explained that Achilles is inflammation of a tendon in response to injury or disease, associated with repetitive stress and fiber degeneration rather than a specific injury.  In Achilles tendinitis, damaged tendon fibers may also calcify and osteophytes often form with insertional Achilles tendonitis.  The examiner stated that without any evidence of an in-service injury and since the Veteran's physician (Dr. S.B.) stated there was an etiology other than in-service injury causing the right ankle tendinitis (right hip, knee, and back pain), it was less than likely the right Achilles insertional tendinitis diagnosed in 2007 was related to or caused by the Veteran's military service.

The March 2014 VA examiner also opined that it was less than likely the right ankle DJD diagnosed in 2014 was related to or caused by the Veteran's military service.  The examiner stated that the unilateral right ankle DJD was suggestive of trauma but when this trauma occurred could not be determined without resorting to speculation.  The examiner also noted, however, that since the service treatment records were silent as to a right ankle condition, it was less than likely that the right ankle DJD was related to or caused by military service.  The examiner also noted that right heel X-rays in May 2009 did not indicate the osteophytes.  

The March 2014 VA examiner finally opined that it was less than likely the bilateral calcaneal spurs diagnosed in 2014 were related to or caused by the Veteran's military service.  The examiner stated that the Veteran's current body mass index (BMI) was 35.2; since the heel spurs were bilateral, the most likely etiology was increased mechanical stress related to the increased BMI. 

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for a right ankle disorder.   Neither a right ankle disorder nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the separation examination in February 1970 did not indicate any right ankle issues or findings.  Therefore, while any currently-diagnosed arthritis is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of arthritis were noted in the service records.  A diagnosis of DJD is first noted in 2014, more than one year following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted, and DJD may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is only one medical opinion of record that addresses whether the Veteran's right ankle disorders are related to his military service.  In this regard, the March 2014 VA examiner found that the Veteran's right ankle disorders were not related to service.  In so finding, the examiner reviewed the history and considered the Veteran's statements.  In sum, the etiology opinions were well-reasoned and supported by sound rationale.  There are no medical opinions of record to the contrary.  For all of these reasons, the Board finds the March 2014 VA opinion to be probative as to the issue of nexus. 

Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  However, the Veteran's statements that the currently diagnosed disability is related to service are not competent as the etiology of the diagnosed disorders is beyond the capability of a lay person to observe.  

Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's current right ankle disorder and his military service is the March 2014 opinion, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's right ankle disorder is not causally or etiologically related to his service.  Accordingly, the claim for service connection for a right ankle disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a right ankle disorder, including the Achilles tendon and heel, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


